UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - -      X
                                            SEALED SUPERSEDING
 UNITED STATES OF AMERICA                   INDICTMENT

            - v. -                          S2 20 Cr . 18 (

 JONATAN CORREA ,
      a/k/a " Raid ,"

            Defendant .


                                      X
                                COUNT ONE
                 (Copyright Infringement Conspiracy)

           The Grand Jury charges :

                          OVERVIEW OF THE SCHEME

           1.    From at l east in or around 2011 , up to and

including in or around August 2020 , JONATAN CORREA , a/k/a

" Raid ," the defendant , and others known and unknown , were

members of a cr i mi nal consp i racy known as the " Sparks Group ".

The primary objective of the Sparks Group was to fraudulently

obtain DVDs and Blu - Ray discs for copyrighted movies and

television shows prior to their retail release date , compromise

the copyright protections on the discs , reproduce and upload the

copyrighted content to servers controlled by the Sparks Group ,

and disseminate the copyrighted content on the Internet for

public consumption before the DVDs and Blu - Ray discs were made

available for sale by retailers to the public .       Over the course
of the conspiracy , the Sparks Group has successfully reproduced

and disseminated hundreds of movies and television shows prior

to their retail release date , including nearly every movie

released by major production studios .     The Sparks Group has

caused tens of millions of dollars in losses to film production

studios .

                 MEANS AND METHODS OF THE CONSPIRACY

            2.   The Sparks Group generally worked as follows :

                 a.   First , members of the Sparks Group ,

including JONATAN CORREA , a/k/a "Raid ," the defendant ,

fraudulently obtained DVDs and Blu - Ray discs from wholesale

distributors up to several weeks prior to their retail release

date .   To do so , members of the Sparks Group made various

material misrepresentations and omissions to the wholesale

distributors , concerning , among other things , the reasons that

members of the Sparks Group were obtaining DVDs and Blu - Ray

discs prior to the retail release date .    The Sparks Group

continuously searched for and solicited distributors and

retailers that could be used to obtain DVDs and Blu - Ray discs as

early as possible.

                 b.   Once they obtained the DVDs and Blu- Ray

discs , members of the Sparks Group , including JONATAN CORREA ,

a/k/a "Raid ," the defendant , used computers with specialized

software that compromised the copyright protections on the discs

                                  2
(a process known as " cracking " or " ripping " ) and reproduced and

encoded the content in a high - definition format that could be

easily copied and disseminated over the Internet .

                 c.   Members of the Sparks Group , including

JONATAN CORREA , a/k/a " Raid ," the defendant , then uploaded

copies of the copyrighted content onto servers controlled by the

Sparks Group , where members of the Sparks Group , including

JONATAN CORREA , a/k/a " Raid ," the defendant , further reproduced

and disseminated the content on streaming websites , peer - to - peer

networks , torrent networks , and other servers accessible to

members of the public , all before the retail release date for

the DVDs and Blu - Ray discs .

                 d.   The Sparks Group identified its

reproductions by encoding the filenames of the reproduced

copyrighted content wi th the tags " SPARKS ," " DRONES , " "ROVERS ,"

" GECKOS ," and " SPRINTER ," among others .   The Sparks Group also

uploaded photographs of the discs in their original packaging to

its servers to demonstrate that the reproductions originated

from authentic DVDs and Blu - Ray discs .

                         STATUTORY ALLEGATIONS

           3.    From at least in or around 2011 , up to and

including in or around August 2020 , in the Southern District of

New York and elsewhere , JONATAN CORREA , a/k/a "Raid ," the

defendant , and others known and unknown , willfully and knowingly

                                    3
did combine , conspire , confederate and agree together and with

each other to commit offenses against the United States , to wit ,

to violate Title 17 , United States Code , Sections 506(a) (1) (B)

and (C) ; and to violate Title 18 , United States Code , Sections

2319(c) (1) and (d) (1) .

            4.   It was a part and an object of the conspiracy

that JONATAN CORREA , a/k/a " Raid ," the defendant , and others

known and unknown , would and did willfully infringe a copyright

by the reproduction and distribution , including by electronic

means , during a 180 - day period , of ten and more copies and

phonorecords of one and more copyr ighted works , which have a

total retail value of more than $2 , 500 , in violation of Title

17 , United States Code , Section 506(a) (1) (B) and Title 18 ,

United States Code , Section 2319 (c) (1) .

            5.   It was further a part and an object of the

conspiracy that JONATAN CORREA , a/k/a "Raid ," the defendant , and

others known and unknown , wou ld and did willfully infringe a

copyright by the distribution of a work being prepared for

commercial distribution , by making it available on a computer

network accessible to members of the public , knowing and having

reason to know that the work was intended f or commerc ial

distribution , in violation of Title 17 , United States Code ,

Section 506(a) (1) (C) and Title 18 , United States Code , Section

2319(d) (1) .

                                   4
                                           OVERT ACTS

                  6.     In furtherance of the conspiracy and to effect

the illegal objects thereof , the following overt acts , among

others , were committed in the Southern District of New York and

elsewhere :

                         a.    On    numerous       occasions      between   in or    around

2011 and in or around May 2020 , a co - conspirator not named herein

( " CC - 1 " )   fraudulently arranged for discs containing copyrighted

films and television shows to be picked up , mailed , or delivered

from distributors located in Manhattan , Brooklyn , New Jersey , and

British Columbia,             Canada to other members of the Sparks Group ,

including JONATAN CORREA ,              a/k/a "Raid ," the defendant ,             prior to

their official release date for the purpose of compromising the

copyright          protections        on     the      discs     and     reproducing      and

distributing            the   copyrighted       content       on    a   computer     network

accessible to members of the public .

                         b.    On    numerous       occasions      between   in or    around

2011 and in or around May 2020 , JONATAN CORREA , a/k/a "Raid ," the

defendant , reproduced , and aided and abetted the reproduction of ,

discs containing copyrighted films and television shows by using

computer software that circumvented copyright protections on the

discs       and        reproducing    the     copyrighted          content   for     further

distribution on the Internet .



                                                5
                       c.        On   numerous       occasions     between   in    or   around

2011 and in or around May 2020 , JONATAN CORREA , a/k/a " Raid , " the

defendant ,         remotely      accessed       a    computer     belonging       to   a   co -

conspirator         not     named     herein     (" CC - 2 " )   located   in     Westchester

County    in    o r der     to    illegally      record      and   reproduce      copyr i ghted

television shows .

                (Title 18 , Un i ted States Code , Section 371 . )

         FORFEITURE ALLEGATIONS AND SUBSTITUTE ASSET PROVISION

               7.      As a result of committing the offense alleged in

Count One of this I ndictment , JONATAN CORREA , a/k/a " Raid ," the

defendant , shall forfeit to the United States , pursuant to Title

18 , United States Code , Section 2323(b) , any article , the making

or trafficking of which is prohib i ted under section 506 of Title

17 , United States Code , or section 2318 , 2319 , 2319A , 2319B , or

2320 , or chapter 90 , of Ti tle 1 8 , United States Code ; any

property u sed , or intended to be used , i n any manner or part to

commit or fac i litate the commission of the offenses ; and any and

all property constituting and der i ved from proceeds obtained ,

directly and ind i rectly , from the offense alleged in Count One

of this Indictment , including but not limited to a sum of money

in United States currency representing the amount of proceeds

traceable to the commission of sa i d offense that the defendant

personally obtained .



                                                 6
                       Substitute Assets Provision

              10. If any of the above - described forfeitable

property , as a result of any act or omission of the defendant :

              a.   cannot be located upon the exercise of due

diligence ;

              b.   has been transferred or sold to , or deposited

with , a third person ;

              c.   has been placed beyond the jurisdiction of the

Court ;

              d.   has been substantially diminished in value ; or

              e.   has been commingled with other property which

cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section     853(p) and Title 28 , United States

Code , Section 2461(c) , to seek forfeiture of any other property

of the defendant up to the value of the above forfeitable

property .

               (Title 18 , United States Code , Section 981 ;
             Title 21 , United States Code , Section 853 ; and
              Title 28 , United States Code , Section 2461.)




                                 Acting Unit d States Attorney


                                     7
      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK


         UNITED STATES OF AMERICA

                        - v. -

      JONATAN CORREA, a/k/a "Raid,"

                  Defendant.


      SEALED SUPERSEDING INDICTMENT

              S2 20 Cr . 18 ( )
              (18 u. s.c. § 371)


             AUDREY STRAUSS
      Acting United States Attorney




   ~ P E R SON




1(0€ ~;)\           t


  Arr+>-S+ ~rr-Gn+- ,
3 l.f)-0' Sf' (} I11)-YI\ dIc-ttl\.P0-4-   fl It'd
 GM I \Ueh ~
   u~'KS-
                                 ~;~LO
